IN THE SUPREME COURT OF IOWA
                                No. 13–1502

                           Filed February 20, 2015


CITY OF SIOUX CITY,

      Appellee,

vs.

MICHAEL JON JACOBSMA,

      Appellant.


      Appeal from the Iowa District Court for Woodbury County,

Jeffrey A. Neary, Judge.



      The defendant seeks discretionary review of a district court ruling

affirming a magistrate’s order that found the defendant responsible for a

citation issued to him for a speeding violation under an automated traffic

enforcement ordinance. AFFIRMED.



      Michael J. Jacobsma of Jacobsma & Clabaugh PLC, Sioux Center,
pro se.



      Justin R. Vondrak, Nicole Jensen-Harris, and Amber L. Hegarty,

Assistant City Attorneys, for appellee.
                                            2

APPEL, Justice.

       In this case, the defendant challenges a citation issued to him for

an alleged speeding violation under an automated traffic enforcement

ordinance enacted by the City of Sioux City.                 The defendant sought

dismissal of the citation on constitutional grounds, claiming enforcement

of the ordinance violated the Due Process Clauses of the Iowa and

Federal Constitutions, the inalienable rights clause of the Iowa

Constitution, and the Iowa municipal home rule amendment that

prohibits cities from enacting ordinances that conflict with state law. A

magistrate refused to dismiss the charge and found the defendant

responsible for the violation. The district court affirmed. The defendant

filed an application for discretionary review, which we granted. We now

affirm the decision of the district court.

       I. Background Facts and Proceedings.

       A. Sioux City’s Automated Traffic Enforcement Ordinance. In

February of 2011, Sioux City enacted an automated traffic enforcement

(ATE) ordinance.        Sioux City, Iowa, Mun. Code § 10.12.080 (2011). 1

Section 1 of the ATE ordinance generally authorizes the Sioux City chief

of police to deploy an automated traffic speed enforcement system to
provide automated images of vehicles that fail to obey the speed limits on

roadways within the city. Id. § 10.12.080(1). While the ATE ordinance

provides that the automated system shall be operated by a private

contractor, the police department receives the digital images and

determines which “vehicle owners are in violation of the city’s speed


       1However,  the Sioux City ordinance is entitled “Automated speed enforcement.”
For purposes of clarity and consistency, we will refer to this ordinance, as well as other
like ordinances or statutes in this opinion, as “automated traffic enforcement”
ordinances or systems.
                                      3

enforcement ordinance and are to receive a notice of violation for the

offense.” Id. Section 2(b) of the ATE ordinance defines “vehicle owner” as

“the   person   or   entity   identified   by   the   Iowa   Department      of

Transportation, or registered with any other state vehicle registration

office, as the registered owner of a vehicle.” Id. § 10.12.080(2)(b).

       A violation of the ATE ordinance is defined in section 3.          Under

section 3(a), “[a] violation occurs when a vehicle traveling on a public

roadway exceeds the applicable speed limit.” Id. § 10.12.080(3)(a).

       The ATE ordinance next considers who is liable for a violation.

Under section 3(b), the “vehicle owner or nominated party shall be liable

for a civil penalty” imposed by the ordinance. Id. § 10.12.080(3)(b). The

ATE ordinance does not define or further elaborate on the term

“nominated party,” nor does it expressly provide a specific procedure for

a vehicle owner to identify a nominated party.         See id. § 10.12.080.

Section 3(c) of the ATE ordinance further provides that a violation of the

ordinance “may be rebutted by showing that a stolen vehicle report was

made on the vehicle encompassing the period in question.”                   Id.

§ 10.12.080(3)(c).   The ATE ordinance does not expressly provide any

other way to rebut a violation of the ordinance. See id. § 10.12.080.

       Section 4 of the ATE ordinance establishes a civil penalty for

violations and provides a right of appeal.       Id. § 10.12.080(4).      Under

section 4(a), the civil penalty assessed is equivalent to the scheduled fine,

including all surcharges and costs, established by Iowa Code section

321.285 for excessive speed over the posted speed                limit.     Id.

§ 10.12.080(4)(a). Sections 4(b) and (c) of the ATE ordinance provide an

avenue of appeal. Under section 4(b), a recipient of an ATE citation “may

dispute the citation by requesting a review by the chief of police or his

designee.” Id. § 10.12.080(4)(b). After such a review has been requested,
                                     4

“[t]he chief of police or his designee shall act as [a] hearing officer.” Id.

§ 10.12.080(4)(c). The hearing officer is then required to render a written

decision within three business days of the hearing “as to whether the

owner of the vehicle is guilty of an . . . infraction.” Id. An appeal from

the hearing officer’s decision may be perfected by filing a written notice

with the hearing officer. Id.

      Under section 4(d) of the ATE ordinance, if an appeal of the

hearing officer’s decision is sought, a municipal infraction citation is

issued by the police department. Id. § 10.12.080(4)(d). After the filing of

an appeal request, a required court appearance and the scheduling of a

trial before a judge or magistrate results. Id.

      B. Alleged Violation of the ATE Ordinance. On August 6, 2012,

a vehicle registered to Michael Jacobsma was detected by ATE equipment

maintained by Sioux City traveling northbound on I-29 near Sioux City

at a speed of sixty-seven miles per hour in a fifty-five miles-per-hour

zone. As a result, Sioux City issued a citation to Jacobsma. The front

page of the citation is entitled “Notice of Violation-Mobile Speed.” On the

front page, information is presented related to images recorded by the

ATE equipment, including photos of the front and back of the vehicle

involved in the alleged infraction. The alleged violator is further advised

that video of the infraction is available for viewing on a webpage for sixty

days from the date of the violation.       The front page of the citation

contains a note stating that as the registered owner of the vehicle

described in the notice, the recipient is responsible for paying the civil

penalty unless a timely hearing is requested.

      The back page of the citation is entitled “Instruction Page” and

presents additional information. It indicates that a recipient has three

choices. First, the recipient could simply pay the civil penalty. Second,
                                      5

the recipient could present an affidavit identifying another driver or

indicating the vehicle had been sold or stolen.      The instruction states

that if the affidavit option is chosen, specific information including a copy

of the transfer of sale or a copy of a police report of a stolen vehicle must

be presented. If the recipient asserts that another person was driving,

the notice states that “liability can only be transferred if the nominated

driver accepts the responsibility.” Finally, the recipient may request a

hearing on the matter. If the hearing does not resolve the matter, the

recipient is advised that an appeal may be taken to the district court.

      C. Appeal of the Alleged Violation. Upon receiving the citation,

Jacobsma chose to dispute the violation. After he was unsuccessful in

the administrative review hearing under section 4(b) and 4(c) of the ATE

ordinance, he elected to pursue an appeal. As a result, the City filed a

civil municipal infraction citation with the Clerk of Court and the matter

was placed on the small claims docket.

      Jacobsma moved to dismiss the citation on three grounds. First,

he claimed sections 3(b) and 3(c) of the ordinance were an unreasonable

exercise of police power and therefore in violation of article I, section 1 of

the Iowa Constitution.    Second, Jacobsma asserted section 3(b) of the

ordinance created an irrational and unfair presumption in violation of

the Due Process Clauses of the United States and Iowa Constitutions.

Third, he asserted sections 3(b) and 3(c) of the ordinance violated the

limited home rule provision of article III, section 38A of the Iowa

Constitution because they were impliedly preempted by various sections

of Iowa Code chapter 321, which provide the laws of the road in Iowa.

      The City filed a resistance.    After a hearing and considering the

briefs of the parties, the magistrate declined to dismiss the citation. The

magistrate ruled that the ordinance “does not create strict liability” but
                                     6

allows a nominated party to be liable in lieu of the registered owner.

With respect to the preemption argument, the magistrate held that this

court had previously upheld a similar ordinance in City of Davenport v.

Seymour, 755 N.W.2d 533, 545 (Iowa 2008).

      As a result of the ruling on the motion to dismiss, the matter

proceeded to a hearing before the magistrate. Jacobsma stipulated that

he was the registered owner of the vehicle photographed exceeding the

speed limit and that the vehicle was traveling at sixty-seven miles per

hour when it was photographed by the ATE system.              The hearing

consisted solely of the stipulations and the oral arguments of the parties.

Based on these stipulations, the magistrate entered an order finding

Jacobsma liable for the violation.

      Jacobsma appealed the magistrate’s ruling to district court.      On

appeal, Jacobsma reprised the three arguments raised in his motion to

dismiss before the magistrate.

      The district court rejected the arguments made by Jacobsma and

affirmed the magistrate’s ruling.    In a detailed discussion, the district

court concluded the ATE ordinance was not preempted by the provisions

of Iowa Code chapter 321.        The district court also rejected the due

process arguments raised by Jacobsma, concluding the statute merely

imposed vicarious liability through a rebuttable presumption that the

registered owner committed the infraction.

      In its original order, the district court did not rule upon

Jacobsma’s claim that sections 3(b) and 3(c) of the ordinance violated

article I, section 1 of the Iowa Constitution.    Jacobsma filed a timely

motion under Iowa Rule of Civil Procedure 1.904(2) seeking expanded

findings. In response, the district court expressly rejected Jacobsma’s

argument under article I, section 1 of the Iowa Constitution, concluding
                                    7

that the ordinance is rationally related to the public welfare, is a

reasonable regulation of traffic, and a valid exercise of the City’s police

power.

      II. Standard of Review.

      “A trial court’s determination of whether a local ordinance is

preempted by state law is a matter for statutory construction and is thus

reviewable for correction of errors at law.” Seymour, 755 N.W.2d at 537.

Constitutional claims are reviewed de novo.       See Hensler v. City of

Davenport, 790 N.W.2d 569, 578 (Iowa 2010).

      III. Substantive Due Process.

      A. Introduction. The United States Supreme Court has identified

two separate but related due process concepts.        The first, generally

referred to as substantive due process, prevents government from

“interfere[ing] with rights ‘implicit in the concept of ordered liberty.’ ”

United States v. Salerno, 481 U.S. 739, 746, 107 S. Ct. 2095, 2101, 95 L.

Ed. 2d 697, 708 (1987) (quoting Palko v. Connecticut, 302 U.S. 319, 325,

58 S. Ct. 149, 152, 82 L. Ed. 288, 292 (1937), overruled in part on other

grounds by Benton v. Maryland, 395 U.S. 784, 794, 89 S. Ct. 2056, 2062,

23 L. Ed. 2d 707, 715–16 (1969)). The second concept is procedural due

process.   Id.   Procedural due process requires a government action

impinging upon a protected interest to be implemented in a fair manner.

See id.

      With respect to substantive due process, the United States

Supreme Court has developed a two-step analytical process. See Santi v.

Santi, 633 N.W.2d 312, 317 (Iowa 2001). The first step is to identify the

nature of the individual interest involved. Id. If the interest is found to

be fundamental, strict scrutiny applies. Id.; see also Reno v. Flores, 507
U.S. 292, 301–02, 113 S. Ct. 1439, 1447, 123 L. Ed. 2d 1, 16 (1993).
                                    8

Alternatively, if the interest is not fundamental, the government action is

subject to a rational basis test. Santi, 633 N.W.2d at 317. Under the

rational basis test, the government must have a legitimate interest in the

regulation and there must be a reasonable fit between the government

interest and the means utilized to advance that interest. Id.

      Jacobsma argues the Sioux City ordinance offends substantive due

process under article I, section 9 of the Iowa Constitution and under the

Fourteenth Amendment to the United States Constitution. The United

States Supreme Court has recognized that state courts may interpret

parallel state constitutional provisions differently than federal courts.

See Minnesota v. Clover Leaf Creamery Co., 449 U.S. 456, 461 n.6, 101 S.

Ct. 715, 722 n.6, 66 L. Ed. 2d 659, 667 n.6 (1981) (“A state court may, of

course, apply a more stringent standard of review as a matter of state

law under the State’s equivalent to the Equal Protection or Due Process

Clauses.”). Even though the Due Process Clauses are similarly phrased

in both constitutions, we have stated that we are not bound by United

States Supreme Court due process decisions, but look to them for “such

light and guidance as they may afford.”     Davenport Water Co. v. Iowa

State Commerce Comm’n, 190 N.W.2d 583, 593 (Iowa 1971), superseded

on other grounds by statute, Iowa Code § 17A.19(7) (1975), as stated in

Interstate Power Co. v. Iowa State Commerce Comm’n, 463 N.W.2d 699,

702 (Iowa 1990); see Putensen v. Hawkeye Bank of Clay Cnty., 564
N.W.2d 404, 408 (Iowa 1997) (same). Because the Due Process Clauses

of the Iowa and Federal Constitutions are similar, we often look to federal

cases when interpreting the state due process clause. See Gooch v. Iowa

Dep’t of Transp., 398 N.W.2d 845, 848 (Iowa 1987).

      Although Jacobsma cites both state and federal constitutional

provisions, he does not assert that the standards for an Iowa
                                     9

constitutional claim are different from those established under federal

law.   As a result, for the purposes of this case, we apply the federal

standard related to substantive due process with respect to his claim

under the Iowa Constitution, reserving the right to apply the standard in

a fashion different from federal caselaw.      See State v. Halverson, 857
N.W.2d 632, 635 (Iowa 2015); King v. State, 797 N.W.2d 565, 571 (Iowa

2011); State v. Bruegger, 773 N.W.2d 862, 883 (Iowa 2009); Varnum v.

Brien, 763 N.W.2d 862, 878 n.6 (Iowa 2009); Racing Ass’n of Cent. Iowa

v. Fitzgerald (RACI), 675 N.W.2d 1, 7 (Iowa 2004).

       Jacobsma’s substantive due process claim is based upon his

assertion that the Sioux City ordinance creates an arbitrary presumption

that the vehicle’s owner was the violator of the ordinance and the only

way to rebut such a presumption is to show that the owner of the vehicle

filed a stolen vehicle report.       Jacobsma views this approach as

fundamentally unfair and constitutionally deficient.

       In support of his argument, Jacobsma cites Hensler, 790 N.W.2d

at 569. In Hensler, we considered a substantive due process challenge to

an ordinance that imposed a rebuttable presumption that a parent failed

to exercise control over a minor child when that child engaged in

“occurrences” that amounted to unlawful acts.        Id. at 576, 578.    We

found the rebuttable presumption was arbitrary and irrational in light of

the multiple factors that could cause juveniles to engage in behavior

contrary to the ordinance.    Id. at 587–88.    Jacobsma argues that the

presumption in the ATE ordinance is just as arbitrary or irrational. He

argues the ordinance limits the ability of a vehicle owner to rebut liability

only by showing a stolen vehicle report was made, which does not

provide a fair opportunity to be heard and is a denial of due process.
                                    10

      The City responds by emphasizing that the ordinance imposes civil

penalties.   When civil penalties are imposed, the City argues a

presumption satisfies due process if there is “a reasonable fit between

the government interest and the means utilized to advance that interest.”

State v. Seering, 701 N.W.2d 655, 662 (Iowa 2005) (internal quotation

marks omitted). In support of its argument that the presumption in the

ordinance satisfies due process, the City extensively cites Agomo v.

Fenty, 916 A.2d 181 (D.C. 2007).     In Agomo, the District of Columbia

Court of Appeals upheld an ATE ordinance which provided that the

registered owner was liable for any violation unless the vehicle was stolen

or unless the vehicle owner provided the name, driver’s license number,

and address of the actual driver. Id. at 185–86, 194.

      B. Caselaw Related to Substantive Due Process Challenges to

ATE Ordinances or Other Presumptions.

      1. Caselaw related to presumptions in ATE ordinances. We have

not had an opportunity to consider a due process challenge to the

validity of an ATE system on the ground that it employs impermissible

presumptions.    There have, however, been a number of due process

challenges in other jurisdictions to ATE ordinances that employ

presumptions.

      A leading ATE case focusing primarily on due process under the

Fifth Amendment of the United States Constitution is Agomo, 916 A.2d

at 181. In Agomo, the District of Columbia court considered whether an

ordinance that established a rebuttable presumption impermissibly

shifted the burden of proof to the alleged violator in a fashion that

offended federal due process.      Id. at 193.     Under the challenged

ordinance, the owner of a vehicle was liable for moving violations

generated by an ATE system “unless the owner . . . furnish[ed] evidence
                                     11

that the vehicle was, at the time of the infraction, in the custody, care, or

control of another person.” Id. at 185 (internal quotation marks omitted).

        The Agomo court first concluded as a matter of statutory

interpretation that the ordinance imposed vicarious liability through the

use of a rebuttable presumption. Id. at 192. According to the Agomo

court, the system of imposing vicarious liability through the use of a

rebuttable presumption did not affect a requirement in the D.C. Code

that infractions be proved by clear and convincing evidence because the

vicarious liability provisions simply established a mechanism for

assessing liability once an infraction had been established. Id. at 192–

93.

        Moreover, the Agomo court emphasized that the presumption of

innocence has no place in a civil proceeding. Id. at 193–94. Instead of

applying the relatively strict requirements that might apply in a criminal

setting, the Agomo court noted that the trial court ruled the basic

procedural requirements of due process established in Mathews v.

Eldridge, 424 U.S. 319, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976), were

satisfied here, a claim the challengers waived on appeal. Id. at 191 &

n.7.

        The Agomo court then noted that when legislation provides that

proof of one fact constitutes prima facie evidence of the main fact at

issue, it is not a denial of due process so long as there is some rational

connection between the fact proved and the ultimate fact presumed. Id.

at 194. The Agomo court found that “[i]t is entirely rational to presume

that a vehicle is in the care, custody, or control of its registered owner.”

Id.    Agomo thus stands for the proposition that at least when an ATE

system creates a rebuttable presumption that the owner is the driver of

the vehicle, such a rebuttable presumption satisfied federal due process.
                                     12

       Because of its interpretation of the underlying statute, the Agomo

court did not confront the validity of an ATE system that created an

irrebuttable presumption that the registered owner of a vehicle was the

violator.

       A federal due process challenge to a Chicago ATE system was

considered in Idris v. City of Chicago, 552 F.3d 564 (7th Cir. 2009). In

Idris, a Chicago ordinance imposed vicarious liability on an owner of a

motor vehicle for red light and illegal turn violations. Id. at 565.

       With respect to substantive due process, the Idris court first noted

that a traffic fine of $90 did not give rise to a fundamental interest. Id. at

566.   As a result, the provision of the Chicago ordinance imposing

vicarious liability on vehicle owners was subject only to a rational basis

test under substantive due process. Id. Applying the rational basis test,

the Idris court concluded that the ordinance passed constitutional

muster.     Id.   The Irdis court stated that “[a] system of photographic

evidence reduces the costs of law enforcement and increases the

proportion of all traffic offenses that are detected [and that] these

benefits can be achieved only if the owner is held responsible.” Id. The

Idris court observed that vicarious liability is rational because it

encourages owners to “take more care when lending their cars, and often

they can pass the expense on to the real wrongdoer.” Id.

       The Idris court considered the claim that because the only defense

to vicarious liability expressly provided for in the ordinance related to

theft of a vehicle, other defenses “have been wiped out.” Id. at 567. The

city contended that other defenses were in fact available notwithstanding

the omission of express language in the ordinance allowing additional

defenses to be raised. Id. The Idris court refused to address the claim on

the merits, noting that “[n]one of the plaintiffs has offered such a defense
                                      13

and had it rejected; federal courts do not issue advisory opinions on

situations that do not affect the litigants.” Id.

       The take away point in Idris is that even if an ordinance imposes

liability on registered owners without an opportunity to show that

someone else was driving the vehicle at the time of the infraction, such

an ordinance would satisfy substantive due process under the United

States Constitution. Idris thus went beyond Agomo, which considered an

ordinance with a rebuttable presumption.

       Like Agomo and Idris, most state and federal cases have upheld

challenges to automated traffic systems from a variety of due process

attacks. See, e.g., Fischetti v. Village of Schaumburg, 967 N.E.2d 950,

959–60 (Ill. App. Ct. 2012) (holding civil statute imposing liability on

owner without exception did not violate substantive due process);

Morales v. Parish of Jefferson, 140 So. 3d 375, 395 (La. Ct. App. 2014)

(holding civil ATE ordinance imposing strict liability on owner does not

violate substantive due process under Federal Constitution); Krieger v.

City   of   Rochester,   978 N.Y.S.2d 588,     600–04   (Sup.   Ct.   2013)

(emphasizing civil nature of statute in concluding vicarious liability

provision consistent with substantive due process under Idris and

Agomo); City of Knoxville v. Brown, 284 S.W.3d 330, 338–39 (Tenn. Ct.

App. 2008) (holding civil ATE ordinance that makes owner of vehicle

responsible regardless of who was driving does not violate substantive

due process); see also Gardner v. City of Cleveland, 656 F. Supp. 2d 751,

760–61 (N.D. Ohio 2009) (citing Idris in rejecting substantive due process

challenge to ordinance that imposes liability upon owner unless owner

identifies driver who accepts liability); Sevin v. Parish of Jefferson, 621 F.

Supp. 2d 373, 379–80, 383–84, 385–87 (E.D. La. 2009) (holding that if

ordinance is criminal, it survives a due process challenge because the
                                          14

presumption of liability is rebuttable and the plaintiff made no argument

that the permissive presumption was unconstitutional as-applied). 2

       2. Iowa caselaw regarding substantive due process challenges to

presumptions. We have not had occasion to consider a substantive due

process challenge to an ATE ordinance.              See Seymour, 755 N.W.2d at

544–45 (recognizing statutory and constitutional issues not presented on

appeal, including due process challenges). We have recently, however,

considered a federal substantive due process challenge to the validity of a

presumption in a local ordinance in Hensler, 790 N.W.2d at 587.                      We

have also considered the validity of a presumption that the owner of a

vehicle committed a parking infraction under an ordinance imposing

criminal penalties in Iowa City v. Nolan, 239 N.W.2d 102, 103–05 (Iowa

1976).

       In Hensler, the City of Davenport enacted an ordinance that

provided that after a second “occurrence” of an alleged delinquent act

involving a child, a parent was presumed negligent in supervising the

child and that the negligence caused the occurrence. 790 N.W.2d at

576.     Under the Davenport ordinance, an occurrence was defined as

arising when “ ‘a law enforcement agency has probable cause to believe a

particular child engaged in a delinquent act and has filed a delinquency

complaint with the court based upon such probable cause or has




       2In  State v. Kuhlman, 729 N.W.2d 577, 583 (Minn. 2007), the Minnesota
Supreme Court concluded that a local ATE ordinance impermissibly shifted the burden
of proof. The rationale in Kuhlman, however, was not based upon a due process attack
but rather the theory that shifting the burden of proof in an ATE ordinance that
imposed criminal penalties was in conflict with state law related to criminal violations.
Id. at 583–84. The fact that the ordinance imposed criminal sanctions was a critical
feature in creating the conflict with state law. Id.
                                    15

otherwise taken said child into custody.’ ” Id. (quoting Davenport, Iowa,

Mun. Code § 9.56.020(E) (2006)).

       In Hensler, we concluded that “rather than finding negligence and

causation based on facts,” the Davenport ordinance was “arbitrary and

irrational in light of the multiple factors that can cause [an] occurrence.”

Id. at 588 (internal quotation marks omitted). We surveyed at length the

academic literature, noting that experts disagreed on the causes of

juvenile delinquency with causes cited including biological and social

factors, family dysfunction, poverty, and interrelated factors such as

school, housing, employment, recreation, community life, and even the

juvenile justice system itself. Id. at 588. Because of the complexity of

both   the   negligence   and   causation   prongs    of   the   ordinance’s

presumption, we concluded the ordinance “was arbitrary and irrational”

in light of the multiple factors that can cause an occurrence. Id.

       In contrast to Hensler, we upheld a rebuttable presumption

against a due process challenge in Nolan, 239 N.W.2d at 102. In Nolan,

the registered owner of a motor vehicle challenged the constitutionality of

three Iowa City parking ordinances which made the registered owner of a

vehicle prima facie responsible for violation of the ordinances.      Id. at

102–03. At trial, the owner stipulated the vehicle was registered to him

and that it was illegally parked. Id. at 109 (McCormick, J., dissenting).

Like this case, the owner offered no further evidence regarding the

identity of the operator at the time of the infraction. Id. at 102 (majority

opinion).

       The Nolan court first noted that traffic regulations were public

welfare offenses. Id. at 105. Under the public welfare doctrine, the city

may impose “prima facie strict criminal responsibility” upon proving the

existence of an illegally parked vehicle registered in the name of the
                                    16

defendant and the inability to determine the actual operator. Id. The

Nolan court stressed that this prima facie responsibility means “at first

view” or “on its face” or “without more.” Id. (internal quotation marks

omitted).

      Importantly, the Nolan court emphasized:

      The inference created by [the ordinance] does not deny due
      process to the defendant by placing the burden of proof upon
      him, but rather merely shifts to him the burden of going
      forward with evidence that the vehicle was not operated by
      one who the City has a right to presume was operating the
      automobile with its owner’s consent.

Id. at 106.

      Our approach in Nolan is not an outlier.              Other parking

enforcement cases have taken a similar approach.         See, e.g., City of

Chicago v. Hertz Commercial Leasing Corp., 375 N.E.2d 1285, 1288,

1293–94 (Ill. 1978) (upholding ordinance which provided that the

registered owner shall be prima facie responsible for parking violations);

City of Birmingham v. 48th Dist. Ct. Judge, 255 N.W.2d 760, 762 (Mich.

Ct. App. 1977) (same); City of Kansas City v. Hertz Corp., 499 S.W.2d
449, 452–54 (Mo. 1973) (same).

      C. Analysis.     As indicated above, the first step in federal

substantive due process analysis is consideration of the claimed

protected interest. Here, Jacobsma claims that he has a liberty interest

at stake. He claims his liberty interest is the “right to be free from being

found civilly liable for an act or event without [the City] proving a causal

connection . . . or, at least a special relationship between the defendant

and the person committing the wrongful act.”

      The United States Supreme Court has stated that liberty interests

for purposes of due process include “the rights to marry, to have

children, to direct the education and upbringing of one’s children, to
                                     17

marital privacy, to use contraception, to bodily integrity, and to

abortion.”   Washington v. Glucksberg, 521 U.S. 702, 720, 117 S. Ct.
2258, 2267, 138 L. Ed. 2d 772, 787 (1997) (citations omitted). A liberty

interest also arises in the context of the right to worship, the right to

contract, and the right to engage in the common occupations of life. See

Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 572, 92 S. Ct. 2701,

2706–07, 33 L. Ed. 2d 548, 558 (1972); Meyer v. Nebraska, 262 U.S. 390,

399, 43 S. Ct. 625, 626, 67 L. Ed. 1042, 1045 (1923). As is apparent

from the preceding authorities, a threat of incarceration presents a type

of liberty interest but is not a necessary element of it. See Glucksberg,
521 U.S. at 719, 117 S. Ct. at 2267, 138 L. Ed. 2d at 787.

      Jacobsma does not appear to have a conventional liberty interest.

He can drive his car anywhere he wants, subject to the laws of the road.

He can loan his car to anyone he wants. His right to self-fulfillment or

his right to be left alone do not seem implicated by the Sioux City ATE

ordinance in any meaningful sense.

      Jacobsma is, however, certainly subject to being fined for traffic

violations under Sioux City’s ATE system. While Jacobsma may not have

a liberty interest, he certainly has a property interest in not being subject

to irrational monetary fines rather than a liberty interest impairing some

right of self-fulfillment. See Shavitz v. City of High Point, 270 F. Supp. 2d
702, 709 (M.D.N.C. 2003) (concluding a $50 fine resulting from an ATE

system constitutes a legitimate property interest for purposes of due

process); Daily v. City of Sioux Falls, 802 N.W.2d 905, 911 & n.7 (S.D.

2011) (noting “[n]umerous courts have recognized that the assessment of

a civil fine deprives an individual of a protected property interest”);

Matthew S. Maisel, Slave to the Traffic Light: A Road Map to Red Light

Camera Legal Issues, 10 Rutgers J. L. & Pub. Pol’y 401, 416 (2013)
                                        18

[hereinafter Maisel] (“The payment or threatened imposition of a

monetary penalty under a red light camera ordinance or statute is a

property interest protected by the Due Process Clause.”).

      We do not believe we should decline to consider Jacobsma’s

challenge merely because he may have used the wrong label. Moreover,

in its brief, the City does not challenge the existence of a protectable due

process interest. As a result, we assume for the purposes of this case

that a protected interest is present.

      While the parties agree that a protected interest is present,

Jacobsma makes no claim that his interest, however characterized, is

“fundamental,” thereby triggering strict scrutiny under conventional

federal due process analysis. See Glucksberg, 521 U.S. at 720, 117 S.

Ct. at 2267, 138 L. Ed. 2d at 787 (noting the Due Process Clause

“provides heightened protection against government interference with

certain fundamental rights and liberty interests”).        As a result, the

parties agree that the appropriate test of the statute under due process is

the rational basis test. See id. at 767 n.9, 117 S. Ct at 2283 n.9, 138 L.

Ed. 2d at 817 n.9.

      Before we address the merits of Jacobsma’s due-process rational

basis challenge to the ordinance, we must first examine the nature of the

factual record before the magistrate to determine the precise contours of

the fighting issue raised in this case. The parties stipulated Jacobsma

was the registered owner of the vehicle and that the vehicle was speeding

when photographed by the ATE system. Jacobsma offered no evidence

beyond the stipulations at trial.       Specifically, he offered no evidence

tending to show that he was not the driver of the vehicle at the time of

the alleged violation.   He did not deny he was the driver.      He simply
                                   19

asserted that the City’s case failed because of what he claimed was an

invalid presumption.

      Given the factual posture of this case, the sole due process issue

before the magistrate, the district court, and before us on appeal is

whether due process under the United States or Iowa Constitutions is

offended by the irrational or unreasonable imposition of liability on

Jacobsma when (1) the evidence established that he was the owner of the

vehicle, (2) the evidence established that the vehicle was speeding at the

time of the alleged infraction, and (3) no evidence or offer of proof was

made tending to show that Jacobsma was not driving the vehicle when

the violation occurred. In other words, the issue actually joined in this

case is whether an ATE ordinance, consistent with concepts of due

process, may rationally impose liability on a defendant when the

defendant concedes he is the registered owner of a vehicle, that he owns

the vehicle involved in the infraction, and he offers no evidence that he

was not driving the vehicle when the infraction occurred.

      We think the issue must be so narrowed because Jacobsma must

show under the facts that he has suffered a concrete injury because of

an alleged constitutional defect. In State v. Robinson, 618 N.W.2d 306,

311 n.1 (Iowa 2000), we noted that “[i]f a statute is constitutional as

applied to a defendant, the defendant cannot make a facial challenge

unless a recognized exception to the standing requirement applies.”

Jacobsma has not claimed such exception. In this case, had Jacobsma

offered evidence that he was not driving the vehicle, the magistrate may

well have interpreted the statute to allow such evidence in order to meet

constitutional concerns.    See Simmons v. State Pub. Defender, 791
N.W.2d 69, 73, 88 (Iowa 2010) (noting “[o]rdinarily, we construe statutes

to avoid potential constitutional infirmity if we may reasonably do so”).
                                    20

But because Jacobsma offered no evidence beyond the stipulations that

he was the owner of the vehicle and that the vehicle was involved in an

infraction, the questions of whether and how a defendant may rebut a

city’s case and whether the ordinance comports with due process when

faced with evidence that someone other than the registered owner was

operating the vehicle at the time of the infraction, pose purely academic

questions that are not before the court.

      Both of the leading ATE cases refused to consider such academic

issues.   In Agomo, the court declined to consider the situation of a

“truthful alibi” when a defendant does not know who was driving the

vehicle but demonstrates that it was not him or her, when the issue was

not properly raised in the case. 916 A.2d at 194 n.10. Similarly, in Idris,

the Court of Appeals for the Seventh Circuit held it would not issue an

advisory opinion on whether the ordinance eliminates all defenses when

the party did not offer a defense that was rejected below. 552 F.3d at

567. We follow the approach of Agomo and Idris.

      Thus the only question properly raised in this case, based upon

the record developed below, is whether the stipulation offered by the

parties provides a sufficient basis to impose liability upon Jacobsma

without the introduction of evidence that he was not the operator. We

think the answer to this question is yes under Nolan. Indeed, the case is

even stronger here, when only civil penalties are involved, rather than in

Nolan, in which the challenged ordinance imposed criminal penalties.

See 239 N.W.2d at 103.

      We do not think our due process holding in Hensler is controlling.

In Hensler, the alleged connection between a parent’s supervision and

the subsequent commission of juvenile acts was simply too attenuated to

meet a rational basis test. 790 N.W.2d at 587–89. The inferences under
                                    21

the ordinance in Hensler—that a parent was negligent and that such

negligence caused the juvenile behavior—involved a double-barreled

blast of complex factual issues that, when combined, dramatically

reduced the relationship between the established fact of a parent–child

relationship and the presumed result of delinquency.         See id.     The

presumption was simply unfair to parents and had little justification.

      In contrast, the presumption in this case that, absent proof to the

contrary, the registered owner was the driver of the vehicle at the time of

the infraction is not very complicated and is eminently reasonable. It is

quite rational to employ a Nolan-type inference that a registered owner

who offers no evidence that he was not driving the vehicle at the time of

the infraction was, in fact, the operator. See, e.g., Mendenhall v. City of

Akron, 374 Fed. App’x 598, 600 (6th Cir. 2010) (holding vehicle owners

strictly liable for the violation and only permitting them to shift

responsibility to the actual driver in certain circumstances does not

violate due process); Brown, 284 S.W.3d at 338–39 (holding city

ordinance regarding red light camera program did not violate due process

rights of owner of motor vehicle photographed running red light by

creating an impermissible rebuttable presumption that owner was guilty,

as the ordinance made the owner of a vehicle responsible for a red light

violation regardless of who was driving and ordinance only permitted an

owner to shift the responsibility for a red light violation to the actual

driver in certain circumstances); Maisel, 10 Rutgers J. L. & Pub. Pol’y at

416 (noting “[c]hallenges to red light cameras under federal law have

been fruitless so far”); Paul McNaughton, Comment, Photo Enforcement

Programs: Are They Permissible Under the United States Constitution?, 43

J. Marshall L. Rev. 463, 470 (2010) (noting “challenges [to ATE

ordinances/systems] under both state and federal [due process and
                                   22

equal protection] laws have been wholly unsuccessful”). Based on these

authorities and our own application of applicable law, we conclude that

under the facts of this case, Jacobsma has failed to show that the

presumption is sufficiently arbitrary and unreasonable to give rise to a

federal due process violation.

      We briefly turn to the Iowa Constitution. In recent years, there has

been a movement among some academics to tighten rational basis review

to avoid what is seen by some as extreme results.         See Jeffrey D.

Jackson, Putting Rationality Back into the Rational Basis Test: Saving

Substantive Due Process and Redeeming the Promise of the Ninth

Amendment, 45 U. Rich. L. Rev. 491, 530 (2011) (noting that for lower

federal and state courts “the extreme deference created by the rational

basis test, combined with the extreme strictness of the strict scrutiny

test, almost guarantees that their decision will be skewed against the

claimant”); Steven Menashi & Douglas H. Ginsburg, Rational Basis with

Economic Bite, 8 N.Y.U. J.L. & Liberty 1055, 1060 (2014) (noting that

“[e]xcept in the most extreme instance, the over- or under-inclusiveness

of a statute or regulation—which is fatal when a fundamental right is

constrained—does not mean it lacks a rational basis”).

      In this case, however, we have not been asked to develop a

substantive standard under the Iowa due process clause different than

the applicable federal standard.   Although we could apply the rational

basis standard more stringently than, say, the extraordinarily deferential

version of the rational basis test applied in Williamson v. Lee Optical of

Oklahoma, Inc., we would not reach a different result under the Iowa

Constitution, particularly in light of the narrow issue presented. See 348
                                           23
U.S. 483, 488, 75 S. Ct. 461, 464, 99 L. Ed. 563, 572 (1955) 3 (The Court

applied a highly deferential standard and stated “[i]t is enough that there

is an evil at hand for correction, and that it might be thought that the

particular legislative measure was a rational way to correct it.”). Even if

we were to employ a more rigorous rational basis review, we think it is

permissible under the Iowa due process clause for an ATE ordinance to

allow a city to make a prima facie case of liability based upon vehicle

ownership and photographic evidence that the vehicle was involved in a

violation of the ordinance. The asserted governmental interest in public

safety is certainly “ ‘realistically conceivable’ ” with “a basis in fact.” See

RACI, 675 N.W.2d at 4 (quoting Miller v. Boone Cnty. Hosp., 394 N.W.2d
776, 779 (Iowa 1986)).         Jacobsma has developed no record suggesting

that   the    asserted     City    interest     is   insubstantial     or   empirically

unsustainable.       As presented in this case, this means the chosen

methods used by the City to advance the public interest in safety, clearly

reasonably fit the City’s legitimate objective in public safety. Cf. Idris,
552 F.3d at 566; Agomo, 916 A.2d at 193. We therefore conclude there

is no due process violation under article I, section 9 of the Iowa

Constitution even if we apply a somewhat more stringent rational basis

review than generally is employed by the federal precedents. We reserve


       3The   United States Supreme Court has historically employed a number of
different formulations of the rational-basis due process test. See, e.g., County of Porage
v. Steinpreis, 312 N.W.2d 731, 740 n.4 (Wis. 1981) (Abrahamson, J., dissenting) (citing
several cases which note various formulations for the rational basis test used by the
United States Supreme Court). In some due process and equal protection cases, the
Supreme Court seems to employ a rational basis test with greater bite than that
afforded in Williamson. See, e.g., Romer v. Evans, 517 U.S 620, 634–35, 116 S. Ct.
1620, 1628–29, 134 L. Ed. 2d 855, 867–68 (1996); City of Cleburne v. Cleburne Living
Ctr., 473 U.S. 432, 448–50, 105 S. Ct. 3249, 3258–60, 87 L. Ed. 2d 313, 325–27 (1985);
U.S. Dep’t of Agric. v. Moreno, 413 U.S. 528, 534, 93 S. Ct. 2821, 2826, 37 L. Ed. 2d
782, 788 (1973).
                                    24

for another day the question of whether an ordinance that strictly

imposes vicarious liability in all circumstances offends the due process

clause of the Iowa Constitution.

      IV. Inalienable Rights Clause of the Iowa Constitution.

      A. Introduction.     Article I, section 1 of the Iowa Constitution,

sometimes referred to as the “inalienable rights” clause, provides:

      All men and women are, by nature, free and equal, and have
      certain inalienable rights—among which are those of
      enjoying and defending life and liberty, acquiring, possessing
      and protecting property, and pursuing and obtaining safety
      and happiness.

Iowa Const. art. I, § 1.

      As is apparent, the language in the inalienable rights clause is

largely derived from Virginia’s Declaration of Rights drafted by George

Mason and largely incorporated by Thomas Jefferson in the Declaration

of Independence. See Virginia Declaration of Rights (1776), available at

http://www.archives.gov/exhibits/charters/virginia_declaration_of_right

s.html; Joseph R. Grodin, Rediscovering the State Constitutional Right to

Happiness and Safety, 25 Hastings Const. L.Q. 1, 5–19 (1997)

[hereinafter Grodin].

      Notably, such language was omitted from the United States

Constitution, no doubt in order to avoid controversy with the slave states

over the meaning of the ringing phrase “All men are created equal.” See

Robert J. Reinstein, Completing the Constitution: The Declaration of

Independence, Bill of Rights and Fourteenth Amendment, 66 Temple L.

Rev. 361, 362–63, 370–74 (1993). The absence of language styled after

Virginia’s Declaration of Rights and the Declaration of Independence in

the United States Constitution has been noted by Justice Scalia, who

stated that “there is no such philosophizing in our [the Federal]
                                     25

Constitution.” Antonin Scalia, A Matter of Interpretation: Federal Courts

and the Law 134 (1997). But such language is expressly found in the

Iowa Constitution. The question is: what does it mean?

      There is no single simple answer. Like the Fifth Amendment to the

United States Constitution, the inalienable rights clause of article I,

section 1 has a number of distinct provisions. It provides that all men

and women are by nature “free and equal.” Iowa Const. art. I, § 1. It

further describes three distinct classes of “inalienable rights,” namely, (1)

the right of “enjoying and defending life and liberty,” (2) the right of

“acquiring, possessing and protecting property,” and (3) the right of

“pursuing and obtaining safety and happiness.” Id.          Thus, article I

section 1 does not present a single interpretive problem, but instead a

series of interpretive problems.

      In pressing his argument that the presumption in the Sioux City

ordinance violates the inalienable rights clause of the Iowa Constitution,

Jacobsma relies on Gacke v. Pork Xtra, L.L.C., 684 N.W.2d 168, 175–79

(Iowa 2004), a case which considered the application of the “acquiring,

possessing[,] and protecting property” provision of the inalienable rights

clause. He notes that in Gacke, we declared that the inalienable rights

clause “ ‘is not a mere glittering generality without substance or

meaning.’ ” Id. at 176 (quoting State v. Osborne, 171 Iowa 678, 693, 154
N.W. 294, 300 (1915)). In Gacke, the plaintiffs relied upon a 1950 case,

which stated that the inalienable rights clause “was intended to secure

citizens’ pre-existing common law rights (sometimes known as ‘natural

rights’) from unwarranted government restrictions.”        Id. (citing May’s

Drug Stores v. State Tax Comm’n, 242 Iowa 319, 328–29, 45 N.W.2d 245,

250 (1950)).
                                    26

      Jacobsma asserts he has a “liberty interest” in being free from civil

liability for an act or event when there is no proof of a causal connection

between the defendant or the act or event or, in the alternative, a special

relationship between the defendant and the person committing the

wrongful act.    While conceding the ordinance makes reference to a

“nominated party,” Jacobsma notes the ordinance does not provide a

definition of a nominated party. Further, Jacobsma argues that because

the ordinance states “the vehicle owner or nominated party shall be

liable,” Sioux City, Iowa, Mun. Code § 10.12.080(3)(b), it is not clear the

nominated party is liable “in lieu of” the vehicle owner. While conceding

that vicarious liability for acts of another based upon a special

relationship predates our state’s constitution, such vicarious liability was

based only on a principal–agent relationship. Jacobsma concludes that

the presumption does not require evidence of a causal connection to the

wrongful act by the vehicle owner, which amounts to an unreasonable

exercise of police power in violation of article I, section 1 of the Iowa

Constitution.

      The City responds by agreeing that article I, section 1 is not “a

mere glittering generality without substance and meaning,” but notes

that any right under the constitutional provision is “subject, of course,

. . . to such reasonable regulations as the peace, comfort and welfare of

society may demand.” Gibb v. Hansen, 286 N.W.2d 180, 186 (Iowa 1979)

(internal quotation marks omitted); see also Benschoter v. Hakes, 232
Iowa 1354, 1362, 8 N.W.2d 481, 486 (1943).         Citing Agomo, the City

maintains that even if a liberty interest is involved in this case, the

presumption found in the Sioux City ordinance is a reasonable

regulation that withstands Jacobsma’s article I, section 1 challenge.
                                       27

      B. Caselaw in Other States on State Constitutional Inalienable

Rights Clauses. Language similar to article I, section 1 appears in the

state constitutions of California, Colorado, Nevada, New Jersey, New

Mexico, North Dakota, Ohio, and Vermont. See Cal. Const. art. I, § 1;

Colo. Const. art. II, § 3; Nev. Const. art. I, § 1; N.J. Const. art. I, § 1;

N.M. Const. art. II, § 4; N.D. Const. art. I, § 1; Ohio Const. art. I, § 1; Vt.

Const. ch. I, art. 1.        A number of other state constitutions have

variations on the inalienable rights language. See Grodin, 25 Hastings

Const. L.Q. at 3–4.

      Some states with inalienable rights clauses similar to Iowa’s have

found them to be merely hortatory. See Sepe v. Daneker, 68 A.2d 101,

105 (R.I. 1949) (The court declared that the clause was “addressed . . . to

the general assembly by way of advice and direction, [rather] than to the

courts, by way of enforcing restraint upon the law-making power.”

(Internal quotation marks omitted.)); G. Alan Tarr, Understanding State

Constitutions 76 (1998) (characterizing inalienable rights clauses as

“statements    of     political   principle   not   susceptible   to   judicial

enforcement”); see also Thomas B. McAffee, Restoring the Lost World of

Classical Legal Thought: The Presumption in Favor of Liberty Over Law

and the Court Over the Constitution, 75 U. Cin. L. Rev. 1499, 1504 n.18

(2007) (characterizing inalienable rights clauses as the original “inkblot”

amendments). One scholar has suggested the more nuanced view that

some provisions of inalienable rights clauses such as the right to defend

life and property may be judicially enforceable while the provisions

related to the pursuit of happiness and safety are not. Eugene Volokh,

State Constitutional Rights of Self-Defense and Defense of Property, 11

Tex. Rev. L. & Pol. 399, 412–13 (2007). Some courts, however, have held

that inalienable rights clauses in state constitutions are judicially
                                    28

enforceable in a variety of contexts. See, e.g., Commonwealth v. Wasson,

842 S.W.2d 487, 501–02 (Ky. 1992) (holding inalienable rights provision

protected private sexual conduct); Commonwealth v. Masden, 175 S.W.2d
1004, 1008 (Ky. Ct. App. 1943) (enforcing inalienable rights provision to

allow property owner to kill wild animals damaging or threatening to

damage property); Commonwealth v. Campbell, 117 S.W. 383, 387 (Ky.

Ct. App. 1909) (holding right to use liquor for one’s own comfort, with no

injury to other citizens, is within the inalienable rights clause); Planned

Parenthood of Middle Tenn. v. Sunquist, 38 S.W.3d 1, 13, 25 (Tenn. 2000)

(striking down abortion restrictions on state constitutional grounds

relying in part on inalienable rights provision of Tennessee Constitution).

But see Clinic for Women, Inc. v. Brizzi, 837 N.E.2d 973, 975 (Ind. 2005)

(sustaining eighteen-hour waiting period and counseling requirement

from attack under inalienable rights clause of Indiana Constitution).

      On the specific question posed in this case, however, the parties

have not cited, and we have not found, any authority from other

jurisdictions on the question of whether the inalienable rights clause of a

state constitution prevents the enforcement of presumptions in an ATE

ordinance similar to that presented in this case. In general, however, the
cases hold that liberty or property rights enumerated in the inalienable

rights clauses of state constitutions are subject to reasonable regulations

in the public interest. See, e.g., Concerned Dog Owners of Cal. v. City of

Los Angeles, 123 Cal. Rptr. 3d 774, 789 (Ct. App. 2011) (holding

ownership of domestic animals is subject to reasonable government

regulation); Ikuta v. Ikuta, 218 P.2d 854, 855–56 (Cal. Ct. App. 1950)

(noting “[t]he rights to enjoy liberty, to acquire, possess and protect

property, which are secured to the individual by [article I] section 1 [of

the California Constitution], are not absolute but are ‘circumscribed by
                                     29

the requirements of the public good’ ” and further,“[l]ike the protection

accorded to personal rights and privileges by the requirement of due

process of law, the guarantees of [article I,] section 1 cannot operate as a

curtailment upon the basic power of the legislature to enact reasonable

police regulations” (quoting In re Moffett, 64 P.2d 1190, 1194 (Cal. Ct.

App. 1937)); State v. Cromwell, 9 N.W.2d 914, 920–21 (N.D. 1943)

(holding right to engage in business subject to reasonable regulation).

      C. Iowa Approach to Inalienable Rights Clause.              We have

considered the meaning of the inalienable rights clause in a number of

cases. We have not, however, engaged in any substantial analysis of the

historical or philosophical origins of the clause, its function and purpose

as the first section of the Bill of Rights in the Iowa Constitution, or the

meaning of its generous text in contrast to the rights language in the

Federal Constitution. See Bruce Kempkes, The Natural Rights Clause of

the Iowa Constitution: When the Law Sits Too Tight, 42 Drake L. Rev. 593,

632 (Iowa 1993) [hereinafter Kempkes] (noting that our cases have done

“virtually nothing” in charting the ebbs and flows of the provision and

that no case examines the text or reasons for inclusion). Our cases tend

to be fragmentary and incremental.

      We have, however, stated two general principles. We have noted

that because the inalienable rights clause appears at the very threshold

of the Iowa Bill of Rights, the “constitutional safeguard is thereby

emphasized, and shown to be paramount.” Hoover v. Iowa St. Highway

Comm’n, 207 Iowa 56, 58, 222 N.W. 438, 439 (1928).           We have also

declared the inalienable rights clause “is not a mere glittering generality

without substance and meaning.” Osborne, 171 Iowa at 693, 154 N.W.

at 300. These principles, however, tell us little about the substance of
                                      30

the constitutional guarantees or how they should be applied in a given

case.

        It is clear, however, that article I, section 1 has at least some

constitutional bite.     The first article I, section 1 case is Coger v.

Northwest Union Packet Co., 37 Iowa 145 (1873). In that case, we rested

our conclusion, that an African American was entitled to “the same

rights and privileges” in riverboat transportation, upon the “free and

equal” language of the inalienable rights clause. Id. at 153–55. Since

Coger, we have enforced article I, section 1 in a number of varied

contexts. For instance, in State v. Ward, 170 Iowa 185, 189, 152 N.W.
501, 502 (1915), we held the right of defense of person and property

under article I, section 1 was sufficient to provide justification for killing

deer engaged in the destruction of property on the premises of the

defendant.    A few months later, in Osborne, 171 Iowa at 692–93, 154

N.W. at 300, we struck down a state regulation requiring licensing of

transient merchants in part on the ground that oppressive legislation

cannot so burden harmless business activity as to render the right to life,

liberty, and the use and enjoyment of property embraced in article I,

section 1 to be valueless.

        More recently, relying on the doctrine of necessity as articulated in

Ward, we held in State v. Reese, 272 N.W.2d 863, 866–67 (Iowa 1978),

that under the inalienable rights clause, a prisoner who alleged he was

threatened by physical harm or rape if he remained in prison has a right

to the defense of necessity in a case involving a prison escape. In Gibb,
286 N.W.2d at 188, we held the inalienable rights clause permits

witnesses to limit their cross-examination if the witness makes an

adequate evidentiary record that demonstrates that continuing to testify

would jeopardize their safety or that of their family.       In Gacke, 684
31
N.W.2d at 185, we held an immunity provision of Iowa law relating to

feed lot operations violated article I, section 1.

      Where liberty or property rights are allegedly infringed by a statute

or ordinance, our inalienable rights cases have held that, even if the

plaintiff’s asserted interest is within the scope of the inalienable rights

clause, the rights guaranteed by the provision are subject to reasonable

regulation by the state in the exercise of its police power. See Gacke, 684
N.W.2d at 178 (property interest); Gibb, 286 N.W.2d at 186 (liberty

interest); Benschoter, 232 Iowa at 1361–63, 8 N.W.2d at 486 (property

interest).   This formulation, of course, is virtually identical to the

rational-basis due process test or equal protection tests under the

Federal Constitution.      See Vilas v. Iowa State Bd. of Assessment &

Review, 223 Iowa 604, 612, 273 N.W. 338, 342 (1937) (noting that article

I, section 1 and article I, section 6 of the Iowa Constitution “contain

practically the same guarantees found in the ‘due process clause’ and

‘equal protection of the law’ clause of the Fourteenth Amendment”);

McGuire v. Chi., Burlington & Quincy R.R., 131 Iowa 340, 348–49, 108
N.W. 902, 905 (1906) (same).

      Our approach to review of claims under article I, section 1 has not

escaped criticism. As noted by Kempkes, 42 Drake L. Rev. at 633, such

an approach, though perhaps convenient for courts also facing

Fourteenth Amendment questions, “should . . . raise a few eyebrows.”

Kempkes notes the inalienable rights clause predated the passage of the

Fourteenth Amendment by eleven years; the Iowa drafters placed a due

process clause five clauses away in article I, section 6, which cannot be

considered    redundant;    and    the    text   of   article   I,   section   1   is

fundamentally different than either the Due Process or Equal Protection

Clauses of the Federal Constitution. Id. at 634. If article I, section 1 is
                                        32

to have some independent meaning, Kempkes suggests it cannot simply

be a redundant provision with the same substantive scope of the due

process clause of article I, section 6 given the significant difference in the

text. Id. at 634–35.

      Nonetheless, Jacobsma’s only argument advanced in this case is

that the Sioux City ordinance offends article I, section 1 of the Iowa

Constitution because it is not a reasonable regulation and is an arbitrary

restraint. We consider his argument below.

      D. Discussion.       We    find    Jacobsma’s   challenge   under   the

inalienable rights clause in this case, like his due process claim, without

merit. We think there is no doubt that the regulation to control speeding

on state highways gives rise to a public interest generally. Despite the

best efforts of many dedicated professionals in our departments of

transportation and law enforcement, traffic accidents give rise to a

terrible toll of fatal and nonfatal injuries. We are not regulating conduct

that is purely or even largely private. The conduct at issue presents an

increased risk to public safety on the open roads of the City.

      The question then arises as to whether the regulation is arbitrary

or unreasonable. As with the due process claim, however, the posture of

the case limits the scope of Jacobsma’s claim.           The only question

Jacobsma has standing to raise in this case is whether an ATE ordinance

that creates prima facie liability based on ownership and photographic

evidence is so arbitrary or unreasonable as to offend article I, section 1.

The overwhelming majority of cases considering due process challenges

to such a framework in civil ATE ordinances have concluded they are not

so arbitrary or irrational to offend due process. See Idris, 552 F.3d at

566; Agomo, 916 A.2d at 194; Krieger, 978 N.Y.S.2d at 600–04. Under

the rational basis framework adopted by the parties in this case, we
                                    33

come to the same conclusion under article I, section 1 of the Iowa

Constitution, even if we apply a somewhat more stringent rational basis

test than would ordinarily result under federal due process caselaw.

      V. Preemption.

      A. Introduction.      Under Iowa’s home rule amendment, a

municipality cannot enact an ordinance that expressly or impliedly

conflicts with state law. See Iowa Const. art. III, § 38A; Seymour, 755
N.W.2d at 537–38.     Jacobsma asserts that the Sioux City ordinance

conflicts with Iowa Code sections 321.285, 321.493, and 321.484 (2013).

      Iowa Code section 321.285 is a criminal statute relating to speed

restrictions.   Jacobsma argues that the Sioux City ATE ordinance is

preempted because nothing in Iowa Code section 321.285 expressly

authorizes a city to enact an ATE ordinance that imposes civil penalties

on registered owners who might not be actual drivers of the vehicle.

      Iowa Code section 321.493 relates to an owner’s potential civil

liability in cases in which damage occurs due to the negligence of a driver

of the vehicle.   While this provision authorizes vicarious liability on

owners in certain circumstances, Jacobsma points out that it does not

authorize holding a registered owner responsible for a speeding

infraction.

      Iowa Code section 321.484 imposes criminal liability upon an

owner for a driver’s moving violation if the vehicle owner requires or

knowingly permits the operation of the vehicle upon a highway in any

manner contrary to law. Jacobsma notes that under the Sioux City ATE

ordinance, a registered owner may be responsible for speeding violations

without showing a comparable state of mind.

      The City responds by emphasizing that there is no express

preemption of the Sioux City ATE ordinance.         In order for implied
                                    34

preemption to be triggered, the City contends that a local law must be

“irreconcilable with state law.” Goodell v. Humboldt County, 575 N.W.2d
486, 500 (Iowa 1998) (noting “[a] local ordinance ‘is not inconsistent with

a state law unless it is irreconcilable with the state law’ ” (quoting Iowa

Code § 331.301(4))). The City notes that we upheld an ordinance similar

to the Sioux City ATE ordinance from preemption attack in Seymour, 755
N.W.2d at 545. In Seymour, we emphasized that while provisions of Iowa

Code chapter 321 imposed criminal sanctions for traffic violations, Iowa

Code section 321.235 authorized municipalities to “ ‘adopt additional

traffic regulations which are not in conflict with the provisions of this

chapter’ ” and that municipal ordinances imposing civil liability for

infractions are not preempted. 755 N.W.2d at 539–44 (quoting Iowa

Code § 321.235).

      B. Discussion. We agree with the City that Seymour is controlling

here, and that as a result, Jacobsma’s preemption claims must fail.

While Jacobsma correctly notes that his contention the Sioux City

ordinance violates Iowa Code sections 321.493 and 321.494 was not

specifically considered in Seymour, his contention that they preempt the

Sioux City ordinance is without merit.      Iowa Code section 321.493,

relating to an owner’s liability for damages resulting from a driver’s

negligence, is not “irreconcilable” with the Sioux City ATE ordinance,

which deals with civil liability for speeding infractions. Cf. Seymour, 755
N.W.2d at 541 (noting in order to be considered irreconcilable, the

“conflict must be unresolvable short of choosing one enactment over the

other” and as here, “[n]o such bitter choice is presented”). Nor does Iowa

Code section 321.484, which imposes criminal penalties in certain

situations, provide a basis for preempting civil penalties for speeding

violations that are consistent with substantive state law related to
                                  35

speeding. See id. at 541–42 (noting “[n]othing in Iowa Code chapter 321

. . . addresses the question of whether a municipality may impose civil

penalties on owners of vehicles through an ATE regime”). Compare Iowa

Code § 321.484(4) (noting a violation is a simple misdemeanor), with

Sioux City, Iowa, Mun. Code § 10.12.080(4) (establishing a civil penalty

for violations).

      VI. Conclusion.

      For all the above reasons, the judgment of the district court is

affirmed.

      AFFIRMED.